DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Parker on 5/19/2022.
The application has been amended as follows: 

(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: 
based on identifying a digital image comprising a plurality of detectable objects, receive user input from a client device comprising a selection query indicating a target query object to be selected within the digital image;
analyze the selection query to identify a first detection input comprising a query object and a second detection input comprising an object attribute corresponding to the query object;
based on the first detection input, detect multiple query object instances in the digital image from the plurality of detectable objects utilizing an object detection neural network;
based on the second detection input, select, from a plurality of object attribute detection models designed to identify respective object attributes, an object attribute detection model specifically trained to identify the object attribute indicated by the selection query;
detect that a first query object instance from the multiple query object instances is the target query object by utilizing the object attribute detection model to determine that the first query object instance reflects the object attribute by analyzing object masks for the multiple query object instances to identify which of the object masks include the object attribute by determining that a first relative position for the first query object instance corresponds to the object attribute based on comparing a first center position of the first query object instance to a second center position of a second query object instance of the multiple query object instances to identify the first relative position for the first query object instance; and
provide, to the client device, the digital image with the target query object selected in response to the selection query.

(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to parse the selection query from the client device to determine:
a noun that identifies the query object; and
an adjective that identifies the object attribute.

(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
determine, from the object attribute of the selection query, an indicated position of the query object within the digital image; and
detect that the first query object instance is the target query object by:
determining positions within the digital image for each of the multiple query object instances utilizing an object position attribute detection model; and
detecting the first query object instance is the target query object based on the first query object instance having a position in the digital image that is closest to the indicated position.
(Currently Amended) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
determine, from the object attribute of the selection query, an indicated relative object position of the query object within the digital image; and
detect the first query object instance is the target query object based on the first relative position for the first query object instance corresponding to the indicated relative object position.




(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
determine, from the object attribute of the selection query, an indicated object depth of the query object within the digital image; and
detect the first query object instance is the target query object by:
generating a depth map of the digital image utilizing a depth map neural network;
identifying, based on the depth map, a first positional depth of the first query object instance utilizing the depth map neural network; and
detecting the first query object instance is the target query object based on the first positional depth of the first query object instance corresponding to the indicated object depth.

(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
determine, from the object attribute of the selection query, an indicated facial expression of the query object within the digital image; and
detect the first query object instance is the target query object by determining that the first query object instance reflects the indicated facial expression.

(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
determine, from the object attribute of the selection query, an object shape of the query object within the digital image; and
detect the first query object instance is the target query object by identifying the first query object instance corresponding to the object shape.

(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
determine, from the object attribute of the selection query, an indicated color of the query object within the digital image; and
detect the first query object instance is the target query object by:
identifying a color for each of the multiple query object instances in the digital image utilizing an object color attribute detection model; and
determining, based on comparing the color identified for each of the multiple query object instances to the indicated color, that the first query object instance has a greater correspondence to the indicated color than other instances of the multiple query object instances.

(Original) The non-transitory computer-readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to identify the color for the first query object instance utilizing the object color attribute detection model by comparing one or more pixels of the first query object instance to the indicated color in a multi-dimensional color space.

(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
determine that the object attribute does not correspond to a known object attribute type; and
detect, based on determining that the object attribute does not correspond to a known object attribute type, the first query object instance is the target query object by:
generating tags for one or more of the multiple query object instances utilizing a tagging neural network; and
matching the object attribute with a tag generated for the first query object instance.

(Previously Presented) The non-transitory computer-readable medium of claim 10, wherein the instructions, when executed by the at least one processor, cause the computing device to detect the first query object instance is the target query object by filtering out one or more other query object instances of the multiple query object instances based on the one or more other query object instances having tags not corresponding to the object attribute.

(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
determine, from the object attribute of the selection query, an indicated object material of the query object within the digital image; and
detect the first query object instance is the target query object by identifying the first query object instance corresponding to the indicated object material utilizing an object material detection model.

(Previously Presented) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
determine, from the object attribute of the selection query, an indicated object size of the query object within the digital image; and
detect the first query object instance is the target query object by identifying the first query object instance corresponding to the object size utilizing an object size detection model.
(Currently Amended) A system for automatically selecting objects within digital images comprising:
a memory device comprising:
a digital image;
a selection query indicating a target query object to be selected within the digital image by comprising a first detection input indicating a query object and a second detection input indicating an object 
an object detection neural network; and
at least one processor configured to cause the system to:
based on identifying the first detection input indicating the query object in the selection query, detect multiple query object instances of the query object in the digital image utilizing the object detection neural network and the first detection input; 
based on the second detection input indicating the object 
detect that a first query object instance from the multiple query object instances is the target query object by utilizing the object attribute detection model to determine that the first query object instance reflects the object  by determining that a first relative position for the first query object instance corresponds to the object attribute based on comparing a first center position of the first query object instance to a second center position of a second query object instance of the multiple query object instances to identify the first relative position for the first query object instance; and
provide the digital image with the first query object instance selected for digital editing within the digital image in response to the selection query.

(Previously Presented) The system of claim 14, wherein the at least one processor is configured to cause the system to detect multiple query object instances in the digital image by:
generating approximate boundaries for the multiple query object instances utilizing the object detection neural network; and
generating an object mask for each of the multiple query object instances from the approximate boundaries utilizing an object mask neural network.

(Currently Amended) The system of claim 15, wherein the at least one processor is further configured to cause the system to:
determine, based on a third detection input of the selection query, an additional object attribute of the query object within the digital image; and
detect the first query object instance is the target query object by determining that the first query object instance reflects the object attribute detection model and an additional attribute detection model.

(Previously Presented) The system of claim 16, wherein the at least one processor is further configured to cause the system to determine that pixels in a first object mask more closely correspond to the first color than pixels in object masks for other query objects instances of the multiple query object instances.
(Currently Amended) In a digital medium environment for creating or editing digital images, a computer-implemented method of selecting query objects, comprising:
based on identifying a digital image comprising a plurality of detectable objects, receiving  user input from a client device comprising a selection query indicating a target query object to be selected within the digital image;
analyzing the selection query to identify a first detection input comprising a query object and a second detection input comprising an object 
based on the first detection input, detecting multiple instances of the query object in the digital image from the plurality of detectable objects utilizing an object detection neural network;
based on the second detection input, selecting, from among a plurality of object attribute detection models designed to identify respective object attributes, an object attribute detection model specifically trained to identify the object 
determining that a first query object instance from the multiple query object instances is the target query object by utilizing the object attribute detection model to determine that the first query object instance reflects the object  by determining that a first relative position for the first query object instance corresponds to the object attribute based on comparing a first center position of the first query object instance to a second center position of a second query object instance of the multiple query object instances to identify the first relative position for the first query object instance; and
providing, to the client device, the digital image with the first query object instance selected for editing within the digital image in response to the selection query.

(Original) The computer-implemented method of claim 18, further comprising:
generating bounding boxes for each of the multiple query object instances; and
wherein identifying the positions for each of the multiple query object instances in the digital image is based on the bounding boxes generated for each of the multiple query object instances.

(Original) The computer-implemented method of claim 19, further comprising:
generating, utilizing an object mask neural network, a first object mask for the first query object instance without generating additional object masks for other query object instances of the multiple query object instances; and 
utilizing the first object mask to select the first query object within the image.

Allowable Subject Matter
Claims 1- 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov